If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 22, 2020
               Plaintiff-Appellee,

v                                                                    No. 348466
                                                                     Wayne Circuit Court
TYREE MIQULE JACKSON,                                                LC No. 18-008645-01-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and MARKEY and FORT HOOD, JJ.

PER CURIAM.

        Defendant appeals by right his jury trial convictions of one count of assault with intent to
murder (AWIM), MCL 750.83, one count of carrying a weapon with unlawful intent,
MCL 750.226, one count of being a felon in possession of a firearm (felon-in-possession),
MCL 750.224f, and three counts of possession of a firearm during the commission of a felony
(felony-firearm), MCL 750.227b.1 The trial court sentenced defendant as a third-offense habitual
offender, MCL 769.11, to concurrent prison terms of 10 years and 6 months to 17 years and 6
months for the AWIM conviction, 2 to 10 years for the carrying a weapon with unlawful intent
conviction, and 2 to 10 years imprisonment for the felon-in-possession conviction, to be served
subsequent to three concurrent two-year terms for the felony-firearm convictions, with 17 days jail
credit. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case arises out of a shooting that occurred in Detroit on September 14, 2018. On that
date, Shantell Johnson (Johnson) and the victim, Niko Robinson (Robinson), had a disagreement
about which of them would care for their child that night. Johnson called her friend, Cheyenne
Kelley (Kelley) and asked Kelley whether she could help Johnson retrieve her child from
Robinson. When Kelley arrived and confronted Robinson, they began arguing. Robinson placed



1
  The trial court vacated a fourth felony-firearm conviction because defendant had not been
convicted of the predicate felony, as discussed later in this opinion.

                                                -1-
his open palm on Kelley’s face and pushed her backward. Kelley then made a phone call to an
unnamed individual and told the person on the phone that Robinson had pushed her.

       Shortly after Kelley made the phone call, Johnson saw a man arrive in a vehicle, open the
vehicle door, and begin shooting at Robinson. Robinson was shot in the chest and torso three
times. After firing, the shooter exited the vehicle and, according to Robinson, stood over Robinson
and said, “you hit my woman.” Kelley then told the shooter that they needed to leave, and they
drove away in the shooter’s vehicle. Johnson drove Robinson to a hospital where Robinson
underwent surgery and ultimately recovered. Johnson told a police officer that Kelley’s boyfriend
had shot Robinson and later identified defendant as the shooter. Robinson was not able to identify
the man who had shot him.

       Defendant was charged with one count of AWIM and, alternatively, of assault with intent
to do great bodily harm less than murder (AWIGBH), one count of carrying a weapon with
unlawful intent, and one count of felon-in-possession. Each felony charge was associated with a
felony-firearm charge as the predicate felony for that charge. Johnson testified at trial that
defendant had shot Robinson. She further testified that she knew that defendant and Kelley were
in a romantic relationship, and that she had previously met defendant in person and had seen his
photograph on social media.

        Defendant wore an electronic ankle tether throughout the trial. As the trial court was
instructing the jury after the close of proofs, defendant’s ankle tether made a sound. The trial court
ordered the jury cleared from the courtroom and discussed the issue with the parties. Defendant’s
counsel informed the trial court that he would not request a mistrial or a curative instruction
because he did not wish to draw the jury’s attention to the matter. The trial court completed the
remainder of the jury instructions. In doing so, the trial court instructed the jury regarding the
elements of felony-firearm in connection with the jury instructions for both AWIM and the
alternative charge of AWIGBH.

       Defendant was convicted and sentenced as described. This appeal followed.

                                 II. INSTRUCTIONAL ERROR

       Defendant argues that the trial court erred by repeating the jury instruction regarding the
elements of felony-firearm in connection with the jury instructions for both AWIM and AWIGBH.
We conclude that defendant has waived any claim of error in this regard, but that even if we were
to consider this claim, defendant cannot show that he was prejudiced by any error.

        We generally review de novo claims of instructional error. People v Dobek, 274 Mich. App.
58, 82; 732 NW2d 546 (2007). A waiver is the intentional relinquishment or abandonment of a
known right. People v Kowalski, 489 Mich. 488, 504 n 27; 803 NW2d 200 (2011). “A defendant
waives an issue by expressly approving of the trial court’s action.” People v Miller, 326 Mich. App.
719, 726; 929 NW2d 821 (2019) (citation omitted). “A defendant may waive his or her challenge
to jury instructions.” Id. (citation omitted). When the trial court asks whether a party has any
objections to the jury instructions and the party responds in the negative, it is an affirmative
approval of the trial court’s instructions and waiver occurs. Id. “Waiver extinguishes any error,
leaving nothing for this Court to review.” Id. (citation omitted). We review unpreserved, but not


                                                 -2-
waived, issues for plain error affecting a defendant’s substantial rights. People v Head, 323 Mich
App 526, 537; 917 NW2d 752 (2018).

        The trial court instructed the jury regarding the elements of felony-firearm in connection
with the jury instructions for both AWIM and the alternative charge of AWIGBH. After the trial
court instructed the jury, the trial court asked, “[a]re the attorneys satisfied with the instructions
that have been given to the jurors?” Defense counsel responded, “[y]es.” Therefore, defense
counsel affirmatively approved of the trial court’s jury instructions and defendant has waived
appellate review of this issue.

        In any event, defendant cannot demonstrate that he was prejudiced by the trial court’s
instructions. A defendant seeking reversal on the basis of plain error generally must show
prejudice, i.e., “that the error affected the outcome of the lower court proceedings.” People v
Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). Defendant argues that the trial court’s
instructions gave the jury the impression that it could convict defendant of three felonies but
nonetheless convict him of four counts of felony-firearm. Even if this assertion were true, the trial
court corrected the judgment of sentence by vacating the fourth felony-firearm charge. Defendant
has not demonstrated that, despite this correction, he was somehow prejudiced.

                            III. SUFFICIENCY OF THE EVIDENCE

       Defendant also argues that the evidence presented at trial was insufficient to support his
conviction for AWIM. We disagree.

       “This Court reviews de novo a defendant’s challenge to the sufficiency of the evidence
supporting his or her conviction.” Miller, 326 Mich. App. at 735. “Due process requires that the
evidence show guilt beyond a reasonable doubt in order to sustain a conviction.” People v Unger,
278 Mich. App. 210, 222; 749 NW2d 272 (2008) (citation and quotation marks omitted). “In
reviewing a claim of insufficient evidence, [this Court] view[s] the evidence in a light most
favorable to the prosecution to determine whether a rational trier of fact could have concluded that
the elements of the offense were proven beyond a reasonable doubt.” Id. “It is the jury’s task to
weigh the evidence and decide which testimony to believe.” Id. All conflicts in the evidence must
be resolved in favor of the prosecution, and we will not interfere with the jury’s determinations
regarding the weight of the evidence and the credibility of the witnesses. Id. Circumstantial
evidence and reasonable inferences arising from the evidence may be sufficient to support a
conviction. See People v Nelson, 234 Mich. App. 454, 459; 594 NW2d 114 (1999).

         The elements of AWIM are: (1) an assault, (2) with actual intent to kill, (3) which, if
successful, would make the killing murder. People v Haynie, 327 Mich. App. 555, 561; 934 NW2d
71 (2019), lv gtd 504 Mich. 974 (2019). Additionally, identity is an essential element of every
criminal prosecution. People v Yost, 278 Mich. App. 341, 354; 749 NW2d 753 (2008). Defendant’s
identity as the perpetrator of the charged crime must be proven beyond a reasonable doubt. People
v Nelson, 234 Mich. App. 454, 459; 594 NW2d 114 (1999). Defendant does not challenge the
evidence that an assault occurred or that, if death had resulted, the killing would have been murder;
rather, he argues that the evidence was insufficient to prove his identity as the shooter or his intent
to kill. We disagree.



                                                 -3-
                                          A. IDENTITY

        The evidence presented at trial was sufficient for a rational trier of fact to conclude beyond
a reasonable doubt that defendant was the shooter. Johnson testified that she saw defendant shoot
Robinson approximately three times. Johnson was aware that defendant was in a romantic
relationship with Kelley, and Johnson recognized defendant as the shooter because she had
previously seen defendant both in person and on social media. After the shooting, Johnson spoke
with several police officers. Although Johnson did not tell each of the police officers that
defendant was the shooter, Johnson specifically identified defendant as the shooter when she spoke
to a police sergeant.

         Although Robinson did not identify who shot him, his testimony corroborated Johnson’s
in several respects. Robinson and Johnson both testified that Robinson had placed his open palm
on Kelley’s face and pushed her backward. Robinson and Johnson both observed Kelley make a
telephone call to an unnamed individual. Although Robinson could not see who shot him, he
testified that the shooter approached him after the shooting and stated, “you hit my woman.”
Considering that Johnson testified that defendant was in a romantic relationship with Kelley, that
Robinson had pushed Kelley, and that the shooter told Robinson that, “you hit my woman,”
Robinson’s testimony provided circumstantial evidence supporting Johnson’s identification of
defendant as the shooter and as Kelley’s boyfriend. When viewed in a light most favorable to the
prosecution, the evidence presented at trial was sufficient for a rational trier of fact to conclude
beyond a reasonable doubt that defendant was the shooter. Unger, 278 Mich. App. at 222; Yost,
278 Mich. App. at 354.

                                       B. INTENT TO KILL

       Defendant also argues that no reasonable trier of fact could have concluded that he had
possessed the intent to kill, because rather than standing over and speaking to Robinson after
shooting him three times, he could have shot him again. We disagree.

       In order to support a conviction for AWIM, the prosecution must present sufficient
evidence for a reasonable trier of fact to conclude that defendant possessed the specific intent to
kill. People v Brown, 267 Mich. App. 141, 149; 703 NW2d 230 (2005). The jury may consider
circumstantial evidence and draw reasonable inferences in finding an actual intent to kill. Id. at
149 n 5. Because of the difficulty in proving an actor’s state of mind, minimal circumstantial
evidence is sufficient. People v McRunels, 237 Mich. App. 168, 181; 603 NW2d 95 (1999).

       The requisite intent may be gleaned from the nature of the defendant’s acts
       constituting the assault; the temper or disposition of mind with which they were
       apparently performed, whether the instrument and means used were naturally
       adapted to produce death, his conduct and declarations prior to, at the time, and
       after the assault, and all other circumstances calculated to throw light upon the
       intention with which the assault was made. [Brown, 267 Mich. App. at 149 n 5
       (citations and quotation marks omitted).]

        The jury heard evidence that defendant had pointed a firearm at Robinson and fired it
multiple times, striking him three times from a relatively close distance. The jury was permitted
to infer intent to kill from this conduct alone. See People v Everett, 318 Mich. App. 511, 530 n10;

                                                 -4-
899 NW2d 94 (2017) (noting that intent to kill may be inferred from the use of a deadly weapon,
taking aim at a victim, and injury to a victim) (citation omitted), People v Ackah Essien, 311 Mich
App 13, 25; 874 NW2d 172 (2015) (noting that a firearm falls within the definition of a “dangerous
or deadly weapon.”) Further, the jury heard evidence that defendant stood over Robinson after
shooting him and told him, “you hit my woman,” suggesting that defendant was motivated by
anger or the desire for revenge. Brown, 267 Mich. App. at 149 n 5. Although defendant may have
had the opportunity to shoot Robinson more than three times, the evidence presented at trial, when
considered in a light most favorable to the prosecution, was sufficient to allow the jury to find
beyond a reasonable doubt that defendant had intended to kill Robinson. Unger, 278 Mich. App. at
222.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant also argues that he was denied his Sixth Amendment right to the effective
assistance of counsel when defense counsel declined to request a mistrial or a curative instruction
after defendant’s ankle tether made a noise while the trial court was instructing the jury. We
disagree.

        Because defendant did not move the trial court for a new trial or Ginther2 hearing, our
review of defendant’s claim is limited to mistakes apparent on the record. People v Johnson, 315
Mich. App. 163, 174; 889 NW2d 513 (2016). “Whether a defendant has been deprived of the
effective assistance of counsel presents a mixed question of fact and constitutional law[.]” Id.
(citation omitted). A trial court’s findings of fact, if any, are reviewed for clear error, while
questions of constitutional law are reviewed de novo. Id. A trial court’s finding is clearly
erroneous if the reviewing court is left with a definite and firm conviction that a mistake has been
made. People v Lopez, 305 Mich. App. 686, 693; 854 NW2d 205 (2014).

         A defendant claiming ineffective assistance of counsel bears the burden of showing “(1)
that trial counsel’s performance was objectively deficient, and (2) that the deficiencies prejudiced
the defendant.” People v Randolph, 502 Mich. 1, 9; 917 NW2d 249 (2018) (citation omitted). “A
counsel’s performance was deficient if it fell below an objective standard of professional
reasonableness. The performance prejudiced the defense if it is reasonably probable that, but for
counsel’s error, the result of the proceeding would have been different.” People v Fyda, 288 Mich
App 446, 450; 793 NW2d 712 (2010). Effective assistance of counsel encompasses a wide range
of professional assistance, and a defendant must overcome the strong presumption that the
challenged action might be considered sound trial strategy. People v LeBlanc, 465 Mich. 575, 578;
640 NW2d 246 (2002).

        Defendant argues that the jury became aware that he was wearing an ankle tether after it
made a noise, and thus defense counsel should have requested a mistrial or a curative instruction
in an effort to avoid the possibility of any prejudice toward defendant.3 We disagree. “This Court


2
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).
3
 Although defendant’s appellate brief does not specify the nature of the alleged prejudice against
defendant, we presume that the prejudice would be in the nature of the “impairment of the


                                                -5-
will not substitute [its] judgment for that of counsel on matters of trial strategy, nor will [this Court]
use the benefit of hindsight when assessing counsel’s competence.” Cooper, 309 Mich. App. at 80.
At trial, defense counsel stated that it was unclear whether the jurors knew that the sound came
from defendant’s ankle tether, that he did not believe a motion for a mistrial would be granted, and
that defense counsel did not want to call the jury’s attention to the ankle tether by requesting a
curative instruction. The trial court agreed, at least impliedly, that a motion for a mistrial would
likely be futile, stating that it had confirmed that the jurors could not see defendant’s tether.
Defense counsel’s decision not to risk calling the jury’s attention to the fact that defendant was
wearing an ankle tether by requesting a curative instruction was sound trial strategy; the jury had
merely heard a strange noise in the courtroom, and there is no indication on the record that the jury
attributed the noise to defendant. This Court will not substitute its judgment for that of defense
counsel on matters of trial strategy. Id. Furthermore, “[f]ailing to advance a meritless argument
or raise a futile objection does not constitute ineffective assistance of counsel.” People v Ericksen,
288 Mich. App. 192, 201; 793 NW2d 120 (2010) (citation omitted). Therefore, defense counsel’s
decision to refrain from requesting a mistrial or a curative instruction did not render his
performance objectively deficient.

         Even if defense counsel’s conduct had fallen below an objective standard of
reasonableness, defendant has not demonstrated that he was prejudiced by that conduct. Prejudice
can be shown by establishing “a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Randolph, 502 Mich. at 9 (citation
and quotation marks omitted). “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. (citation omitted). Defendant has failed to establish a reasonable
probability that the outcome of the proceedings would have been different if defense counsel had
requested a mistrial or a curative instruction. Again, the record does not indicate that the jury
knew that defendant’s ankle tether had made a noise; further, the trial court confirmed that the
ankle tether was not visible. In any event, the trial court instructed the jurors that they could only
consider evidence that was admitted at trial, including only the sworn testimony of witnesses and
the exhibits admitted at trial. Jurors are presumed to follow their instructions. People v Kowalski,
492 Mich. 106, 130 n 56; 821 NW2d 14 (2012) (citation and quotation marks omitted). A strange
noise in the courtroom, even if it led the jury to speculate about its source, was not sworn testimony
or admitted evidence. Defendant has failed to show prejudice.

        Affirmed.



                                                                 /s/ Mark T. Boonstra
                                                                 /s/ Jane E. Markey
                                                                 /s/ Karen M. Fort Hood




presumption of innocence” that may arise from a defendant wearing jail garb, shackles, or other
indicia of being in state custody during trial. See People v Shaw, 381 Mich. 467, 474; 164 NW2d
7 (1969).

                                                   -6-